Case 9:19-cr-80030-WPD Document 452 Entered on FLSD Docket 08/26/2021 Page 1 of 7




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                 CASE NO.: 19-80030-CR-DIMITROULEAS/MATTHEWMAN


  UNITED STATES OF AMERICA,
       Plaintiff,

  v.

  PHILLIP BRAUN,
  AARON SINGERMAN,
  ANTHONY VENTRELLA,
  JAMES BOCCUZZI,
  DAVID WINSAUER,
  BLACKSTONE LABS, LLC,
  VENTECH LABS, LLC
        Defendants.
  ________________________________/

       DEFENDANTS’ UNOPPOSED MOTION TO CONTINUE AND RESET TRIAL
                       DUE TO COVID-19 PANDEMIC

         Defendants Phillip Braun, Aaron Singerman, Anthony Ventrella, James Boccuzzi, David

  Winsauer, Blackstone Labs, LLC, and Ventech Labs, LLC by and through their undersigned counsel

  move this Court for an Order continuing the trial of this cause which is currently scheduled to

  commence on October 12, 2021. The grounds for this motion are that the COVID pandemic, being

  fueled by the virulent Delta variant, is rampant and out of control in Florida, and specifically in

  Broward County, Florida. This significantly increases the chances that counsel, the defendants, jurors

  and court personnel will become infected causing disastrous consequences. In support of this motion,

  defendants further state:

         1.      This matter is currently scheduled for a Calendar Call on Friday, October 8, 2021 with

  the Trial Docket commencing on Tuesday, October 12, 2021. The parties believe that this case will

  be “first up” for trial on October 12, 2021.
Case 9:19-cr-80030-WPD Document 452 Entered on FLSD Docket 08/26/2021 Page 2 of 7




         2.         None of the defendants are in custody. Each Defendant has previously waived

  Speedy Trial and agree to execute written waivers of Speedy Trial should the Court grant the

  requested continuance.

         3.         In addition to Defendants Braun, Singerman, Ventrella, Boccuzzi and Winsauer,

  Counsel believes that the defense team will be comprised of approximately fifteen (15) additional

  individuals: ten (10) defense attorneys, a minimum of two (2) paralegals, and three (3) consulting

  attorneys.

         4.         According to statistics published in the New York Times; the daily average of

  infections in Broward County has increased by 62% in the past two (2) weeks.

         5.         The new case positivity rate through August 16, 2021 for the State of Florida is now

  at 19.3%. Broward County’s new case positivity rate according to the Center for Disease Control

  (CDC) is currently at 16.56%.

         6.         As of August 18, 2021, Broward County hospitals are at 97% capacity with only 153

  available beds.

         7.         All of these statistics demonstrate that the COVID-19 pandemic continues to surge

  and is likely being fueled by unvaccinated citizens and tourists.

         8.         Lead counsel for each of the defendants charged in this case is over the age of 65.

  Four (4) of the lead counsel are over 70 years of age. Advanced age significantly increases the

  potential effects of a COVID infection and susceptibility.

         9.         Additionally, because of the COVID Delta Variant’s ease of transmission (it is

  reported to be roughly 60% more transmissible than the Alpha Variant) and seriousness, it is

  expected that booster doses of both the Moderna and Pfizer COVID vaccines will be authorized in


                                                     2
Case 9:19-cr-80030-WPD Document 452 Entered on FLSD Docket 08/26/2021 Page 3 of 7




  the future.

          10.    Booster vaccine doses are in the authorization process because studies have shown

  that immunity begins to wane approximately eight (8) months post vaccination and because the Delta

  Variant is so transmissible, “skirts” some of the vaccine protections, and is causing breakthrough

  COVID infection in those that are fully vaccinated.

          11.    Additionally, certain defense counsel family members are at high risk for serious

  consequences if they are infected due to age and other health conditions.


                 A.      Benedict Kuehne, counsel for Phillip Braun, and his wife are the primary
                         caretakers for Mrs. Kuehne’s mother and father who are both in their 90s.
                         Because of their advanced age, Mr. Kuehne’s in-laws have very little outside
                         contact with anyone other than their daughter and son-in-law and rely on
                         them tremendously for day to day life.

                 B.      Nancy Quinlan, counsel for Anthony Ventrella, has a family member in her
                         household that is currently immunologically compromised.

                 C.      Co-counsel for Blackstone Labs, Susan Dmitrovsky’s 97-year-old mother,
                         lives in Boca Raton in a skilled nursing facility. Ms. Dmitrovsky and her
                         husband are the only local family able to assist with her care as Ms.
                         Dmitrovsky’s siblings all live out of state.


          12.    Although the Court has informed counsel that certain seating and safety procedures

  will be in place for this trial the risk of exposure to the virus is significant now and will likely be

  greater at the time of trial. Counsel will by necessity have to consult regularly with co-counsel, and

  with counsel for the other defendants, with government lawyers and with court personnel, thereby

  increasing the likelihood of getting a COVID infection.

          13.    Counsel for Defendants Winsauer and Boccuzzi do not live in the Southern District

  of Florida and will have to travel by car and plane respectively to Broward County for the Trial


                                                    3
Case 9:19-cr-80030-WPD Document 452 Entered on FLSD Docket 08/26/2021 Page 4 of 7




  increasing the number of people they come into contact with and increasing their chance of COVID

  exposure and infection in addition to the risks present in the Courtroom.

         14.     Defense counsel all feel that based on what is known about the Delta Variant, forcing

  them to trial puts them and those close to them at serious risk of infection and urge the Court to

  postpone this case. Defense counsel believe that the case should be stricken from the October Trial

  Docket and reset for Trial on or after March 25, 2022.

         15.     This motion is made in good faith and not for the purposes of any unnecessary delay.

  There will be no prejudice to any party by the Court granting the requested continuance.

         16.     Richard G. Lubin, Esq., Counsel for Defendant Singerman and on behalf of all

  counsel and defendants provided a draft of the instant motion to government counsel Alistair Reader,

  who advised counsel that the Government does not oppose this motion and requested inclusion of

  the following information:

                 “Government counsel do not disagree with the concerns raised by defense
                 counsel, and likewise share concerns for the safety of counsel, court
                 personnel, witnesses, and family members. This trial will involve multiple
                 weeks of trial with numerous parties, defense counsel, and dozens of
                 witnesses, many of whom will have to travel from out-of-state. Such travel
                 increases risks and exposure for all individuals present in court, as well for
                 those travelers’ families. The government agrees with the defense that
                 setting a March 25, 2022, or later trial call, with the trial set for the
                 following week, is most likely to accommodate the challenges of this
                 particular trial.”


         17.     Should the Court desire to hear additional information from Counsel about the

  requested continuance the parties have no objection to a status conference being scheduled via zoom

  at a time convenient to the Court.




                                                    4
Case 9:19-cr-80030-WPD Document 452 Entered on FLSD Docket 08/26/2021 Page 5 of 7




         WHEREFORE, for the reasons set forth above, Defendants, Phillip Braun, Aaron

  Singerman, Anthony Ventrella, James Boccuzzi, David Winsauer, Blackstone Labs, LLC and

  Ventech Labs, LLC respectfully request that this Court enter an Order granting Defendants’ request

  for a continuance as outlined herein.

         Dated this 26th day of August, 2021.

                                                Respectfully submitted,
                                                RICHARD G. LUBIN, P.A.
                                                707 North Flagler Drive
                                                West Palm Beach, FL 33401
                                                Telephone: 561-655-2040
                                                Facsimile: 561-655-2182
                                                Email: rich@lubinlaw.com
                                                Attorneys for Defendant Singerman

                                          By:   /s/Richard G. Lubin
                                                RICHARD G. LUBIN
                                                Fla. Bar No. 182249

                                                /s/ Amy Morse
                                                AMY MORSE, ESQ.
                                                Morse & Morse, LLC
                                                Of Counsel to Richard G. Lubin, P.A.
                                                707 North Flagler Drive
                                                West Palm Beach, FL 33401
                                                T: (561) 651-4145; F: (561) 655-2182
                                                Email: amy@morselegal.com
                                                FL Bar No.: 0388475
                                                Co-Counsel for Defendant Singerman

                                                s/Benedict P. Kuehne
                                                BENEDICT P. KUEHNE
                                                Florida Bar No. 233293
                                                KUEHNE DAVIS LAW, P.A.
                                                100 S.E. 2nd St., Suite 3105
                                                Miami, FL 33131-2154
                                                Tel: 305-789-5989
                                                Fax: 305-789-5987
                                                ben.kuehne@kuehnelaw.com
                                                efiling@kuehnelaw.com
                                                Counsel for Defendant Braun



                                                  5
Case 9:19-cr-80030-WPD Document 452 Entered on FLSD Docket 08/26/2021 Page 6 of 7




                                     s/Michael T. Davis
                                     MICHAEL T. DAVIS
                                     Florida Bar No.: 63374
                                     KUEHNE DAVIS LAW, P.A.
                                     100 S.E. 2nd St., Suite 3105
                                     Miami, FL 33131-2154
                                     Tel: 305-789-5989
                                     Fax: 305-789-5987
                                     mdavis@kuehnelaw.com
                                     efiling@kuehnelaw.com
                                     Counsel for Defendant Blackstone Labs, Inc

                                     s/Susan Dmitrovsky
                                     SUSAN DMITROVSKY
                                     Florida Bar No. 73296
                                     KUEHNE DAVIS LAW, P.A.
                                     100 S.E. 2nd St., Suite 3105
                                     Miami, FL 33131-2154
                                     Tel: 305-789-5989
                                     Fax: 305-789-5987
                                     efiling@kuehnelaw.com
                                     Counsel for Defendant Blackstone Labs, Inc.

                                     /s/ Robert J. Buonauro
                                     ROBERT J. BUONAURO, B.C.S.
                                     435 Canal St., Suite 208
                                     New Smyrna Beach, FL 32168
                                     407-841-1940
                                     Fax: 407-649-1936
                                     Florida Bar No. 150756
                                     Counsel for Defendant Winsauer
                                     robert@buonauro.com

                                     /s/ Nancy Vorpe Quinlan
                                     NANCY VORPE QUINLAN
                                     515 North Flagler Drive, Suite 701
                                     West Palm Beach, FL 33401
                                     Tel: 561-721-0552
                                     Email: nquinlan@palmbeachdefense.com
                                     Florida Bar No. 593532
                                     Counsel for Defendant Ventrella

                                     /s/ Robert Shearin
                                     ROBERT SHEARIN
                                     1700 S. Dixie Hwy., Suite 501
                                     Boca Raton, FL 33432


                                        6
Case 9:19-cr-80030-WPD Document 452 Entered on FLSD Docket 08/26/2021 Page 7 of 7




                                                Tel: 561-706-7572
                                                Fax: 561-429-2987
                                                Email: rlshearin1@yahoo.com
                                                Florida Bar No.: 47759
                                                Counsel for Defendant Ventech Labs, LLC

                                                /s/ J. Stephen Salter
                                                J. STEPHEN SALTER
                                                8975 Pompano Way
                                                Gulf Shores, Alabama 36542
                                                Phone: 205-585-1776
                                                Email: umstakwit@aol.com
                                                Admitted Pro Hac Vice for Defendant Boccuzzi


                                   CERTIFICATE OF SERVICE


          I HEREBY CERTIFY that on August 26, 2021, I electronically filed the foregoing
  document with the Clerk of Court using CM/ECF and that the foregoing document is being served
  this day on all counsel of record or pro se parties, either via transmission of Notices of Electronic
  Filing generated by CM/ECF or in some other authorized manner for those counsel or parties who
  are not authorized to receive electronically Notices of Electronic Filing.

                                        By:       /s/ Richard G. Lubin
                                                RICHARD G. LUBIN




                                                   7
